Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed on January 4, 2022 is acknowledged. Claims 1-42 are pending and subject to restriction requirement below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-17 and 35-36, drawn to A composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules; the mRNA molecules comprising a 7’- methylguanosine, a first 5’ ribonucleotide, and a sequence that encodes an immunogen; the immunogen comprising a respiratory syncytial virus (RSV) immunogen, an Epstein-Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza virus immunogen, a Varicella zoster virus (VZV) immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to- 5’ to the first 5’ nbonucleotide; the lipid particles comprising a polyethylene glycol- ylated (PEGylated), cholesterol, a first phospholipid, and a cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules., classified in A61K 31/7088.
II. Claims 18-22 and 37-38, drawn to A composition comprising lipid particles and mRNA molecules; the mRNA molecules comprising a 7’-methylguanosine, a first 5’ ribonucleotide, and an a sequence that encodes an immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to-5’ to the first 5’ ribonucleotide; the lipid particles comprising a PEGylated, cholesterol, a first phospholipid, and a cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules, classified in A61K 39/00.
III. Claims 23-28 and 39-40, drawn to A composition comprising liposomes and mRNA molecules; the mRNA molecules comprising a 7’-methylguanosine, a first 5’ ribonucleotide, and an open reading frame a sequence that encodes an immunogen; the immunogen comprising a RSV immunogen, an EBV immunogen, a CMV immunogen, a coronavirus spike polypeptide immunogen, an influenza virus immunogen, a VZV immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to-5’ to the first 5’ ribonucleotide; the liposomes comprising a PEGylated phospholipid and a cationic lipid comprising a tertiary amine; the liposomes encapsulating at least half of the mRNA molecules, classified in A61K 39/12.
IV. Claims 29-34 and 41-42, drawn to A composition comprising liposomes and mRNA molecules; the mRNA molecules comprising a 7’-methylguanosine, a first 5’ ribonucleotide, and an open reading frame a sequence that encodes an immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to-5’ to the first 5’ ribonucleotide; the liposomes comprising a PEGylated phospholipid and a cationic lipid comprising a tertiary amine; the liposomes encapsulating at least half of the mRNA molecules., classified in A61K 39/32.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are directed to related compositions comprising lipid particles and mRNA. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed share some of the components of the composition but also differ in the components of the composition. For example the composition of Group I contains cholesterol while the composition of Group III does not contain cholesterol. 
The composition of Group II contains zwitterionic phospholipid while the composition of Group IV contains cationic lipid. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648